        Case 3:19-cv-00479-JWD-SDJ     Document 7-1   08/01/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF LOUISIANA
LOUISIANA STATE
CONFERENCE OF
THE NAACP,                              )
            Plaintiff                   )   3:19-CV-00479
v. STATE OF                             )
LOUISIANA,                              )   Appearing on behalf of:
             Defendant                  )
                                        )
                                        )                   Plaintiffs


                SWORN AFFIDAVIT OF BRENDAN DOWNES

  I DO SOLEMNLY SWEAR (OR AFFIRM OR PROMISE) that I will conduct
  myself as an attorney and counselor of this Court, uprightly and according
  to law; and that I will support the Constitution of the United States.




                                                  ___ /s/ Brendan Downes__
                                                      Signature of Brendan Downes
